Title: To Benjamin Franklin from Deacon M. Auer, 4 August 1779
From: Auer, Deacon M.
To: Franklin, Benjamin


Grace & PaixM.
Ebingen près de Bahlingen, au Duché de Wurtemberg, 4 Août 1779.
La renommée a fait connoître la noblesse de votre grande ame dans nos contrées; & cest elle qui nous enhardit à vous adresser une humble requête, dans l’espérance que le coeur de V.E., à l’exemple de celui de Dieu, que vous aimez, et qui daigne du haut de son trône jetter ses yeux paternels sur le petit comme sur le grand, m’écoutera favorablement.
Une digne femme ici, Anne Catherine, Veuve de feu Sigismond Hoklins marchd. de cette ville, avoit envoyé un fils en Pensylvanie chez son Beaufrere Christian Schneider à Gérmantown, où exerçant sa profession de corroyeur, il avoit épargné la somme de 1650 fl., lorsqu’il mourut il y a 3 ans. La Mere, avec 5 enfans, & pauvre, desire avec autant d’ardeur que de justice de recueillir ce petit héritage pour subvenir à sa détresse.
Elle m’a ouvert son coeur, & je l’ouvre avec le mien à V.E. ne doutant point que vous ne voudrez partager avec moi la satisfaction de soulager la Veuve & les orphelins, en leur facilitant les moyens de recouvrer ce qui leur appartient: ce dont je vous prie au nom de notre Dieu & Sauveur miséricordieux.
Sur votre premier ordre, on vous enverra de la part de notre Regence les pouvoirs necessaires pour faire recevoir ces deniers. Nous avons d’ailleurs reçu par des Marchds. d’Amsterdam, voie de St. Eustache & Curaçao, avis, que Christian Schneider desire ardemment, dans les présents troubles de la guerre, une occasion sure pour faire tenir cet argent à sa Belle-Soeur, dont il connoit les tristes circonstances. L’avis est de Germantown en date du 22 fevr. de cette année.
Ainsi Dieu benira les Etats Unis de l’Amérique, & toute votre famille & postérité. Je suis avec une profonde veneration, &c.
M. Auer, Diacre
 
Notation: Dumas 14 August 79
